United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL TEXAS HEALTH CARE SYSTEM,
Waco, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-0576
Issued: July 19, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 1, 2016 appellant filed a timely appeal of a November 19, 2015 decision of
the Office of Workers’ Compensation Programs (OWCP), which declined to review her claim
for a schedule award. The Board docketed the appeal as No. 16-0576.
The Board has duly considered the matter and finds that this case is not in posture for a
decision. On July 21, 2011 OWCP accepted appellant’s claim for a fracture of the right ankle,
right shoulder conditions, and internal derangement of the right knee. It accepted the additional
condition of tear of the left medial meniscus on October 14, 2011. By decision dated
September 25, 2014, OWCP granted appellant a schedule award for 30 percent permanent
impairment of the left leg, 5 percent of the right leg, and 1 percent of the right arm.
Following this decision, appellant submitted additional medical evidence regarding the
extent of her permanent impairment. On December 17, 2014 and March 2, 2015 she requested
reconsideration of the September 25, 2014 decision. By decision dated May 29, 2015, OWCP
refused to reopen appellant’s claim for consideration of the merits. On September 30, 2015
appellant again requested reconsideration of the September 25, 2014 decision. She submitted
additional medical evidence. By decision dated November 16, 2015, OWCP expanded
appellant’s claim to include complete rotator cuff tear of the right shoulder and joint

derangement of the left ankle. However, by decision dated November 19, 2015, it declined to
reopen appellant’s schedule award claim finding that her request for reconsideration was
untimely and did not establish clear evidence of error.
The Board finds that, in accordance with relevant case law and regulations, the case
should be remanded for adjudication of appellant’s schedule award claim. A claimant may seek
an increased schedule award if the evidence establishes that he or she sustained increased
impairment at a later date causally related to the accepted employment injury.1
As appellant requested reconsideration of her schedule award decision and submitted new
medical evidence in support of the claim, OWCP was incorrect in failing to adjudicate and
process the claim. The Board will therefore remand the case for an appropriate decision which
will address the medical evidence submitted in support of the employee’s claim of increased
permanent impairment. Following such further development as OWCP deems necessary, it shall
issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the case record is remanded to the Office of
Workers’ Compensation Programs for further proceedings consistent with this order of the
Board.
Issued: July 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See S.B., Docket No. 15-1499 (issued October 16, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.7(b) (January 2010).

2

